                          United States District Court
                        Western District of North Carolina
                               Statesville Division

       Michael Clarence Hood,         )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:18-cv-00172-KDB
                                      )             5:18-cr-00005-KDB-DCK
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 10, 2020 Order.

                                               July 10, 2020




        Case 5:18-cv-00172-KDB Document 12 Filed 07/10/20 Page 1 of 1
